Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments submitted on 8/2/2022 include amendments to the claims. Claims 1-9, 11-12, 14, 21-22, 24, 26-30 are pending. Claims 1, 3, 5, 11 ,14, 22, 24, 26 have been amended. 
Response to Arguments
Applicant's arguments filed 8/2/2022 have been fully considered but they are not persuasive.
Regarding applicant’s arguments that there is no gap portion formed on the baffle board by Bingheng et al. because reference numbers 22 and 21 are welded integrally.: Bingheng et al. teaches in figures 2-3 that reference number 21 has a hollow interior such that there exists a gap portion between the inner edge portions of the left and right sides of 22. 
Regarding applicant’s arguments that none of the references teach that the detergent which is not dilute by water is prevented from directly flowing into the water box by the baffle board: These features do not form part of the claim set. Moreover, the baffle board 22, 212 of Bingheng et al. is capable of blocking detergent from exiting the detergent feeding box 1 (and the water box in the modified system). Whether or not a particular type of detergent will be blocked or not also depends on the particular physical characteristics of the detergent (i.e. solid/liquid state, viscosity, density, volume, etc.) and it has been determined that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).

Drawings
Drawing objections have been withdrawn.
Claim Objections
Claim objections have been withdrawn based on the amendments to the claims.
Claim Rejections - 35 USC § 112
Claim rejections under 35 USC 112 have been withdrawn based on the amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bingheng et al. (CN109183360A) in view of Doh (US20110277515).
Regarding claims 1 and 30, Bingheng et al. teaches a washing machine with a detergent feeding device (see abstract, reads on claim 30), comprising a feeding box 1; wherein at least one feeding chamber 11 is arranged in the feeding box 1; a baffle board 22, 212 capable of being pivoted is installed in the feeding chamber 11 and is capable of preventing water from flowing to a water outlet 13; a gap portion (see e.g. central gap in between opposite sides of 22) is formed on the baffle board 22, 212, and an inlet water flow may flow to the gap portion of the baffle board 22, 212 being open when the baffle board 22, 212 is pivoted, and the inlet water flow may wash a bottom wall 12 of the feeding chamber 11 below the baffle board 22 after passing through the baffle board 22, 212 from the gap portion and opening the baffle board 22, 212 (see figures 1-5 and pages 4-6 of the translation). Bingheng et al. does not explicitly teach a water box. Doh teaches a detergent feeding device (see abstract) and a water box 53 that supports and houses the feeding box 40 that is installed therein and fluidically connects to a fluid discharge (see figure 3, paragraphs [0054] and [0076]). Since both Bingheng et al. and Doh teach detergent feeding devices it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a water box may be included in the system by Bingheng et al. so as to support and house the feeding box and connect to a fluid outlet, as shown to be known and conventional by Doh. 
Regarding claim 2, Bingheng et al. and Doh together teach the limitations of claim 1. Bingheng et al. teaches in figures 1-5 and pages 4-6 of the translation that an auxiliary baffle board 21 is arranged in the feeding chamber 11, and the gap portion is blocked by the auxiliary baffle board 21 when the baffle board 22, 212 is reset, so that the baffle board 22, 212 and the auxiliary baffle board 21 jointly separate the feeding chamber 11 into two mutually independent portions.
Regarding claim 3, Bingheng et al. and Doh together teach the limitations of claim 2. Bingheng et al. teaches in figures 1-5 and pages 4-6 of the translation that the gap portion is arranged at a position, close to a side wall (see e.g. left or right side walls) of the feeding chamber 11, of the baffle board 22, 212, such that water is capable of flowing from a corresponding side of the feeding chamber 11 and passing through the gap portion to wash the bottom wall 12 of the feeding chamber 11 below the baffle board 22, 212.
Regarding claim 4, Bingheng et al. and Doh together teach the limitations of claim 3. Bingheng et al. teaches in figures 1-4 and pages 4-6 of the translation that the auxiliary baffle board 21 is vertically arranged in the feeding chamber 11, at least a portion (see e.g. topmost portion of 21) of a periphery of the auxiliary baffle board 21 protrudes out of a periphery of the gap portion when the baffle board 22, 212 is reset.
Regarding claims 5 and 6, Bingheng et al. and Doh together teach the limitations of claim 1. Bingheng et al. also teaches in figures 1-4 and pages 4-6 of the translation a siphon (see flow channel with inverted U-shape around 212, whereby two ends of the flow channel are respectively located at two sides of the baffle board 22, 212, whereby a height of the siphon at a top corner is not lower than a height of a top end of the baffle board 22, 212 — reads on claim 6) is arranged on the baffle board 22, 212 for communicating two sides of the baffle board 22, 212, such that at an upstream side of the baffle board 22, 212, a detergent fed to the water box from the feeding chamber 11 and inlet water may be blocked jointly by the baffle board 22, 212 and the auxiliary baffle board 21 and accumulated until reaching a liquid level triggering a siphonic effect, and flow to a downstream side of the baffle board 22, 212 through the siphon, and flow out from the feeding chamber 11 through the water outlet 13.
Regarding claim 7, Bingheng et al. and Doh together teach the limitations of claim 6. Bingheng et al. teaches in figures 1-5 and pages 4-6 of the translation that one end of the flow channel with inverted U-shape disposed at the upstream side of the baffle board 22, 212 is a water inlet end and the other end disposed at a downstream side of the baffle board 22, 212 is a water outlet end, an interval is formed between the water inlet end and the bottom wall 12 of the feeding chamber 11 capable of introducing the detergent and water to flow into the flow channel, and an interval is formed between the water outlet end and the bottom wall 12 of the feeding chamber 11 for introducing the detergent and water to flow out of the flow channel.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bingheng et al. (CN109183360A) in view of Doh (US20110277515) as applied to claim 7, and further in view of Thier (GB2187764A).
Regarding claim 8, Bingheng et al. and Doh together teach the limitations of claim 7. Bingheng et al. does not explicitly teach that the water inlet end of the flow channel with inverted U- shape is higher than the water outlet end of the flow channel with inverted U-shape. Thier teaches a detergent feeding device (see abstract) wherein the water inlet end of the flow channel with inverted U-shape 5 is higher than the water outlet end of the flow channel with inverted U-shape 5, allowing for an effective siphoning action and simple, cheap construction (see figure 1, page 1, lines 48-51, page 2, lines 31-60). Since both Bingheng et al. and Thier teach detergent feeding devices with siphons it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the water inlet end of the flow channel with inverted U-shape may be higher in the system by Bingheng et al. than the water outlet end so as to allow for an effective siphoning action and a simple, cheap construction, as shown to be known and conventional by Thier.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bingheng et al. (CN109183360A) in view of Doh (US20110277515) as applied to claim 5, and further in view of Yangleiet al. (CN104711821A).
Regarding claim 9, Bingheng et al. and Doh together teach the limitations of claim 5. Bingheng et al. also teaches in figures 1-5 and pages 4-6 of the translation that the siphon may comprise a main body 211 which is fixedly installed onto the baffle board 22, 212, and the main body 2111 is tubular in shape and extends vertically being hollow inside; a hollow portion of the main body 211 is separated by the baffle board 212 into two mutually independent portions: a water inlet flow channel and a water outlet flow channel. Bingheng et al. does not explicitly teach that a top of the main body is buckled with an upper cover in a sealing manner. Yanglei et al. teaches a detergent feeding device (see abstract) with a siphon configured such that a top of the main body is buckled with an upper cover 14 in a sealing manner, a lower side of the upper cover 14 is provided with a groove (see e.g. depressed central portion) sinking inward, and tops of the water inlet flow channel (see inlet portion of 12) and water outlet flow channel (see outlet portion of 12) are communicated by the groove; allowing for a simple design and construction (see figures 1-3 and pages 4-6 of the translation). Since both Bingheng et al. and Yanglei et al. teach detergent feeding devices with siphons it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the siphon in the modified system by Bingheng et al. may include an upper cover buckled in a sealing manner with the main body, so as to allow for a simple design and construction, as shown to be known and conventional by Yanglei et al.

Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bingheng et al. (CN109183360A) in view of Doh (US20110277515) as applied to claim 1 and further in view of Kang (US20070056331).
Regarding claims 11-12 and 14, Bingheng et al. and Doh together teach the limitations of claim 1. Bingheng et al. teaches in figures 1-5 and pages 4-6 of the translation at least one feeding chamber 11 arranged in the feeding box 1. Bingheng et al. does not teach a siphon column. Kang teaches a detergent feeding device (see abstract) wherein a siphon column 112 is installed in the feeding chamber 111, a center flow channel and a peripheral flow channel are arranged in the siphon column 112 and are mutually independent and vertically extend; top ends of the center flow channel and the peripheral flow channel are sealed via a siphon cover (see top portion of 122) and are communicated with one another; a bottom end of the center flow channel is communicated with the exterior and a bottom end of the peripheral flow channel is communicated with the feeding chamber 111; and a blocking rib (see e.g. 130 or side portions of 122) is arranged around a periphery of the siphon column 112 in the feeding chamber 111, so that a detergent and inlet water in the feeding chamber 111 may flow around the blocking rib and into a space between the blocking rib and the siphon column 112 after flowing around the blocking rib (reads on claim11); wherein a lower end of the blocking rib 130 is connected to a bottom wall of the feeding chamber 111 in a sealing manner to prevent the detergent in the feeding chamber 111 from directly flowing to an inlet of the siphon column 112 in a bottom of the siphon column 112; and a top of the blocking rib 130 is higher than a maximum liquid level of the feeding chamber 111 (reads on claim12); wherein the blocking rib (side portions of 122) is circular and arranged around the periphery of the siphon column 112, and a gap for allowing the detergent to pass through is formed in the blocking rib, and the gap in the blocking rib, relative to the siphon column 112, is formed in an opposite side of a pull-out direction of the feeding box 110; allowing for a system with improved washing efficiency (see figures 3-6, abstract, paragraphs [0043]-[055]). Since Bingheng et al. and Kang both teach detergent feeding devices it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a siphon column and associated blocking rib and piping may be included in the modified system by Bingheng et al. so as to allow for improved washing efficiency, as shown to be known and conventional by Kang. Furthermore, since the water box is disposed immediately outside the feeding box, in the modified system, it is readily apparent that the bottom end of the center flow channel would be communicated with the water box.

Allowable Subject Matter
Claims 24 and 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-22, 27-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Bingheng et al. (CN109183360A). Bingheng et al. fails to teach/disclose all of the limitations of independent claim 21, including the following limitations: “a periphery of the water inlet flow channel is provided with an airtight chamber extending along a periphery of the cover plate, and the airtight chamber separates the water inlet flow channel from an exterior of the cover plate”. Further no other prior art was located that fairly suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711